DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In ll. 1, the phrase “an gas” should be re-written as --a gas--. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In ll. 6, the phrase “the instrument channels” should be re-written as --the at least three instrument channels--. Appropriate correction is required. 
Claim 7 is objected to because of the following informalities: In ll. 3, the term “and/or” should be re-written as --and--. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air blowing device" in ll. 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, ll. 10, the phrase “an outlet and an inlet on a side of the access platform cover or cap” is confusing whether applicant is introducing an additional outlet and additional inlet or referring to the outlet and inlet described in claim 1. It appears applicant is referring to the outlet and inlet stated in claim 1. Amendment and clarification are required.
Claims 3-10 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (US 2007/0088275), herein referred to as Stearns, and in view of Zergiebel et al. (US 2017/0056064), herein referred to as Zergiebel.
Regarding claim 1, Stearns discloses a surgical access system (figure 22), comprising a gas insufflation device (e.g. insufflator, ¶96), an access platform (1900) and a surgical smoke evacuation device (2255) (e.g. remove particulate matter including smoke, ¶119), wherein the air blowing device (e.g. insufflator, ¶96) is connected to a connector (1917) of the access platform (1900) (figure 22), and an outlet (1916) and an inlet (1918) of the access platform (1900) are respectively connected to an inflow tube (figure 22) and an outflow tube (figure 22) of the surgical smoke evacuation device (2255) (e.g. remove particulate matter including smoke, ¶119).
Yet, Stearns lacks the access platform being a multi-instrument access platform.
However, Zergiebel teaches a multi-instrument access platform (200, 300) (figures 2 and 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stearns’s access platform (e.g. element 1900) with a multi-instrument access platform (e.g. elements 200+300) as taught by Zergiebel, since such a modification would allow for a plurality of surgical instruments to be inserted through one incision or natural body lumen providing more options for a surgeon (¶106).
Regarding claim 6, the modified Stearns’s surgical access system has wherein the gas insufflation device (e.g. insufflator, ¶96) is a CO2 medical grade insufflator (¶6, ¶137).

Claims 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stearns and Zergiebel as applied to claim 1 above, and further in view of Albrecht et al. (US 2009/0234293), herein referred to as Albrecht.
Regarding claim 2, the modified Stearns’s access system discloses all the features/elements as claimed including wherein the multi-instrument access platform (200+300 of Zergiebel) (figures 2 and 3 of Zergiebel) comprises an access platform cover or cap (210 of Zergiebel) and an access tube (304 of Zergiebel), and the access platform cover or cap (210 of Zergiebel) is covered on the access tube (304 of Zergiebel), the access platform cover or cap comprises a semi-flexible top cover (210  of Zergiebel) (¶108 of Zergiebel) and a rigid annular frame (312 of Zergiebel) which are fixed together (figures 1-3 of Zergiebel), at least three instrument channels (elements 212 of Zergiebel) are arranged on the semi-flexible top cover (210 of Zergiebel) (¶108 of Zergiebel), and the at least three instrument channels (elements 212 of Zergiebel) are connected with the semi-flexible top cover (210 of Zergiebel) (¶108 of Zergiebel) through a fold (figure 5 of Zergiebel), the rigid annular frame (312 of Zergiebel) is butted cooperatively with the access tube (304 of Zergiebel) (figure 5 of Zergiebel), the rigid annular frame (312 of Zergiebel) is further provided with an integrally formed inflation inlet (1917 of Stearns), and the outlet (1916 of Stearns) and the inlet (1918 of Stearns) on a side of the access platform cover or cap (200+300 of Zergiebel) opposite to the inflation inlet (1917 of Stearns), and a variable ratchet (322 of Zergiebel) is arranged on the access tube (304 of Zergiebel), and the variable ratchet (322 of Zergiebel) is connected with a support ring (figures 1-3 of Zergiebel) but lacks a detailed description on the access platform cover or cap comprises a semi-flexible rubber top cover.
However, Albrecht teaches a cap (140) comprises a semi-flexible rubber top cover (¶39 and figure 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Stearns’s access system having a cover/cap with a semi-flexible rubber top cover as taught by Albrecht, since such a material is an old well-known material and is a suitable biological compatible material (¶39).
Regarding claim 4, the modified Stearns’s access system has wherein a rubber flange (332 of Zergiebel) is arranged on the access tube (304 of Zergiebel), an integrally formed conical face is arranged on an inner side of the access platform cover or cap (210 of Zergiebel) connected with the rigid annular frame (312 of Zergiebel), and the conical face (figures 1-3 of Zergiebel) is butted cooperatively with the rubber flange (332 of Zergiebel).
Regarding claim 5, the modified Stearns’s access system has wherein the inflation inlet (1917 of Stearns) is a straight tube (figures 22 and 23 of Stearns) connected with an inflation valve (700 of Stearns) and the connector (figures 22 and 23 of Stearns) connected with the gas insufflation device (e.g. insufflator, ¶96 of Stearns).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stearns, Zergiebel, Albrecht as applied to claims 1 and 2, and further in view of Mastri et al. (US 2016/0106952), herein referred to as Mastri.
Regarding claim 3, the modified Stearns’s access system discloses all the features/elements as claimed but lacks a detailed description on wherein one end of the inlet leading to the access tube is connected with a smoke ring evacuation port.
However, Albrecht teaches one end of an inlet of an access tube (8046) is connected with a smoke ring evacuation port (8048) (figure 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Stearns’s access system with wherein one end of the inlet leading to the access tube is connected with a smoke ring evacuation port as taught by Albrecht, since such a modification would help guide gas flow.
The modified Stearns’s access system further lacks the inlet has a lumen diameter gradually decreasing along a direction of entering the access tube, and the outlet has a lumen diameter gradually increasing along the direction of entering the access tube.
However, Mastri teaches an inlet (66) has a lumen diameter gradually decreasing along a direction of entering a tube (36) (figures 4-6) and an outlet (62) has a lumen diameter gradually increasing along the direction of entering the tube (36) (figures 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Stearns’s access system having an inlet and an outlet with the inlet has a lumen diameter gradually decreasing along a direction of entering the tube and the outlet has a lumen diameter gradually increasing along the direction of entering the tube as taught by Mastri, since such a modification would control/direct the flow to gases.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stearns and Zergiebel as applied to claim 1 above, and further in view of Silver (US 2018/0132895) and Sias et al. (US 2017/0087311), herein referred to as Sias.
Regarding claim 7, the modified Stearns’s access system discloses all the features/elements as claimed including wherein the surgical smoke evacuation device (2255 of Stearns) comprises a gas storage container (2255 of Stearns) (figure 22 of Stearns) having an inlet hole (considered as the entrance of element 2255 in figure 22) and an outlet hole (considered as the exit hole of element 2255 in figure 22). In addition, Stearns discloses that the treatment elements can include filtration elements (¶143).
Yet, Stearns lacks a detailed description on an inflow filter and an outflow filter.
However, Silver teaches an inflow filter (element 116) and an outflow filter (another element 116) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Stearns’s access system having a surgical smoke evacuation device with an inflow filter and an outflow filter as taught by Silver, since such a modification would clear all or essentially all smoke and debris from the gas passing therethrough, with the gas being returned to the cavity (¶47).
Thus, the modified Stearns’s access system has the inflow filter (116 of Silver) and the outflow filter (another 116 of Silver) are respectively connected with the inflow tube (figure 22 of Stearns) and the outflow tube (figure 22 of Stearns).
The modified Stearns’s access system further lacks a detailed description on the gas storage container further comprises a volume-variable chamber.
However, Sias teaches a volume-variable chamber (86). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Stearns’s access system having a gas storage container with the gas storage container comprises a volume-variable chamber as taught by Sias, since such a modification can expand and contract responsive to pressure (¶67).
Regarding claim 9, the modified Stearns’s access system has wherein the inflow tube (figure 22 of Stearns) is connected to the outlet of the multi-instrument access platform (the modified Stearn’s multi-instrument access platform), and the outflow tube (figure 22 of Stearns) is connected with the inlet of the multi-instrument access platform (the modified Stearn’s multi-instrument access platform), or, the inflow tube is connected with an outlet of the gas insufflation device, and the outflow tube is connected with an inlet of a laparoscopic passage.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stearns, Zergiebel, Silver, Sias as applied to claims 1 and 7 above, and further in view of Beiser et al. (US 5,630,799), herein referred to as Beiser.
Regarding claim 8, the modified Stearns’s access system discloses all the features/elements as claimed but lacks further comprising a pump arranged on the outflow tube connected with the outflow filter, the pump is powered by an integrated battery or a power supply, and the pump is a variable-speed pump.
However, Silver teaches a pump (111) (figure 1) arranged on an outflow tube (114) connected with the outflow filter (116), the pump (111) is powered by an integrated battery or a power supply (¶51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Stearns’s access system with a pump arranged on the outflow tube connected with the outflow filter, the pump is powered by an integrated battery or a power supply as taught by Silver, since such a modification would circulate the insufflation fluid through the system (¶36).
The modified Stearns’s access system further lacks a detailed description on the pump is a variable-speed pump.
However, Beiser teaches a variable-speed pump (4, 4a) (figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Stearns’s access system having a pump with a variable-speed pump as taught by Beiser, since such a modification would provide a specific type of pump controlling the speed. 

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775